Olivee, Chief Judge:
The appeals for reappraisement, enumerated in schedule “A,” hereto attached and made a part hereof, relate to golf balls exported from England and entered at the port of Philadelphia.
Counsel for the respective parties have submitted these appeals on an agreed set of facts that establish foreign value, as defined in section 402 (c) of the Tariff Act of 1930, as amended, to be the proper basis for appraisement of the golf balls in question, which are represented by the invoice items marked “A” and initialed “RFC.” It is further established by the stipulated facts that the statutory foreign values for these golf balls are the appraised values, less 3% per centum, net, packed, and I so hold.
Judgment will be rendered accordingly.